Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.
Response to Amendment
Claims 10, and 17-18 have been canceled.  Claims 20-23 have been added.  Claims 1-9, 11-13, and 19 have been amended.  Claims 1-9, 11-16, and 19-23 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 5/3/21.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 (see Remarks filed 7/6/21, Pages 8-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because “a controller coupled to the motor position sensor, the throttle position sensor and the boost pressure sensor controlling the motor” in lines 15-16 should be -- a controller coupled to the motor position sensor, the throttle position sensor and the boost pressure sensor, the controller controlling the motor--.
Claim 20 is objected to because of the following informalities:
“comprising exhaust manifold pressure sensor” in lines 1-2 should be --comprising an exhaust manifold pressure sensor--;
“sensor, controlling” in line 3 should be --sensor controlling--;
“in response to exhaust manifold pressure signal” in line 4 should be --in response to the exhaust manifold pressure signal--.
Claim 21 is objected to because “comprising tuned pipe pressure sensor” in lines 1-2 should be -- comprising a tuned pipe pressure sensor--.
Claim 22 is objected to because of the following informalities:
“comprising exhaust manifold temperature sensor” in lines 1-2 should be --comprising an exhaust manifold temperature sensor--;
“sensor, controlling” in line 3 should be --sensor controlling--;
“in response to exhaust manifold temperature signal” in line 4 should be --in response to the exhaust manifold temperature signal--.
Claim 23 is objected to because “comprising tuned pipe temperature sensor” in lines 1-2 should be -- comprising a tuned pipe temperature sensor--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“valve member” (claims 1 6, 7, and 10-12) -- valve member 614 (Para 91).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0360178) in view of Fry et al. (U.S. 2007/0062188).

    PNG
    media_image1.png
    552
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    468
    553
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    361
    media_image3.png
    Greyscale

Modified Fig. 3
Re claim 1:
Wang discloses a system (Fig. 1 (a type of system as shown and as described in Para 15)) comprising an exhaust gas bypass valve (26, wastegate - Para 23 (a type of exhaust bypass valve as shown in Fig. 1 and described in Para 23)) coupled within a bypass pipe (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element as a type of bypass pipe as it is shown as a conduit bypassing element 62)) comprising: 
a housing (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of housing as it is shown as an enclosure hosing at least elements 210 and 206 as well as forming element B)) having a passage (Modified Fig. 2 
a valve member (206, wastegate valve - Para 26 (see Fig. 2 where element 206 is shown as a type of valve member)) coupled within the housing (Modified Fig. 2 above - A)(see Modified Fig. 2 above - element 206 is shown coupled within element A); 
a turbocharger (Para 22 - “…a compression device such as a turbocharger…including at least a compressor 60…driven by a turbine 62…” (see Fig. 1 - elements 60 and 62 are collectively shown as a type of turbocharger as described in Para 22)); 
a motor (150, actuator - Para 23 (a type of motor as described in Para 23 - “actuator 150 may be an electric motor…”)) coupled to the valve member (206)(see Fig. 2 element 150 is shown coupled to element 206 through element 204); 
a motor position sensor (212, actuator position sensor - Para 28 (a type of motor position sensor as described in Para 28 - “Actuator 150 may include a motor and a gear box (not shown), and may further include an actuator position sensor 212…”)) coupled to the motor (150)(see Fig. 2 where element 212 is shown coupled to element 150 and as described in Para 28 - “…motor includes a screw (e.g., a ball screw), whose rotation may be measured by sensor 212 and used to determine the position of the motor…”) generating a motor position signal (Para 28 - “…212 outputs signals …” and “…motor includes a screw (e.g., a ball screw), whose rotation may be measured by sensor 212 and used to determine the position of the motor…”);

a throttle position sensor (134, pedal position sensor - Para 15 (person having ordinary skill in the art would recognize element 134 is a type of throttle position sensor as shown in Fig. 1)) generating a throttle position signal (PP, pedal position signal - Para 15 (a type of throttle position signal as shown in Fig. 1)); 
a boost pressure sensor (123, sensor - Para 22 (a type of boos pressure sensor as described in Para 22 - “sensor 123 may be disposed in intake manifold 44 for providing a BOOST signal to controller 12”)) generating a boost pressure signal (Para 22 - “BOOST signal”) corresponding to a boost pressure of the turbocharger (60/62)(see Fig. 1 - element 123 is shown downstream of element 60 and person having ordinary skill in the art would recognize the “BOOST signal” described in Para 22 corresponds to the boost pressure of element 60/62); and 
a controller (12, controller - Para 15) coupled to the motor position sensor (212), the throttle position sensor (134) and the boost pressure sensor (123)(see Fig. 1 - element 12 is shown coupled to elements 123, 134, and element 150 which is described including element 212 in Para 28) controlling the motor (150) to control a position of the valve member (206) in response to the motor position signal, the engine speed signal, the throttle position signal and the boost pressure signal (see Fig. 3; Para 35 - “At 308… the output of sensor 202 may be used to determine the position of actuator 150…”; Para 37 - “…desired boost level may be determined … with measurements from various sensors, such as sensors … 123, and 134…”; and Para 40).  

Fry teaches an exhaust bypass valve (30, butterfly shut-off valve - Para 26 (a type of exhaust gas bypass valve as described in Para 26)) comprising a housing (40, housing - Para 28) having a passage (42, flow passage - Para 28) therethrough; and a valve member (44, valve flap - Para 28 (a type of valve member)) rotatably coupled within a housing (40, housing - Para 28)(see Fig. 3 and Para 28 - “Pivotally mounted within the circular flow passage 42 is a valve flap 44”), said valve member (44) rotating about a valve axis (see Figs. 2 and 3 - person having ordinary skill in the art would recognize a type of valve axis (unlabeled) is shown at center of element 48), said valve member (44) substantially balanced about the valve axis (see Figs. 2-3 - element 44 is shown as balanced about unlabeled valve axis at center of element 48)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust bypass valve of Wang after the exhaust bypass valve of Fry (thereby replacing the housing and valve member of Wang with those of Fry and connecting the actuator of Wang to the valve member of Fry as disclosed by Wang) for the advantage of being able to form a reliable seal (Fry; Para 28 - “valve flap thus forms a reliable seal with the wall surface of the flow passage and thus reliably closes the flow passage.”).
Re claim 2:
Wang in view of Fry teaches the system of claim 1, as described above.

Re claim 3:
Wang in view of Fry teaches the system of claim 2, as described above.
Wang in view of Fry further teaches a second valve seat (Fry; Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of second valve seat)) disposed within and partially circumferentially around the passage (Fry; 42)(Fry; see Fig. 2 and Modified Fig. 3 above - element B identified in Modified Fig. 3 above is shown disposed within and partially circumferentially around 42 between Figs. 2 and 3).
Re claim 4:
Wang in view of Fry teaches the system of claim 3, as described above.
Wang in view of Fry further teaches wherein the first valve seat (Fry; Modified Fig. 3 - A) comprises a first surface (Fry; see Modified Fig. 3 above at A and Para 28 - “…two oppositely directed, semi-annular sealing surfaces 46” (a first of which is a type of first surface)) and the second valve seat (Fry; Modified Fig. 3 - B) comprises a second surface (Fry; see Modified Fig. 3 above at B and Para 28 - “…two oppositely directed, semi-annular sealing surfaces 46” (a second of which is a type of second oppositely directed, semi-annular sealing surfaces 46”).
Re claim 5:
Wang in view of Fry teaches the system of claim 4, as described above.
Wang in view of Fry further teaches wherein the first surface (Fry; 46 (first of as described above)) is parallel to the second surface (Fry; 46 (second of as described above))(Fry; see Fig. 3 - elements 46 shown parallel to each other).
Re claim 6:
Wang in view of Fry teaches the system of claim 5, as described above.
Wang in view of Fry further teaches wherein the first surface (Fry; 46 (first of as described above)) and the second surface (Fry; 46 (second of as described above)) are directly adjacent and touching the valve member when the valve member is in a closed position (Fry; see Fig. 3 - elements 46 shown directly adjacent and touching 44 in closed position depicted).
Re claim 7:
Wang in view of Fry teaches the system of claim 5, as described above.
Wang in view of Fry further teaches wherein the first surface (Fry; 46 (first of as described above)) and the second surface (Fry; 46 (second of as described above)) are normal to a flow direction through the valve member (Fry; see Figs. 2 and 3 at 42 - person having ordinary skill in the art would recognize flow direction extending through 42 from left to right in view depicted in Fig. 3)(Fry; see Fig. 3 - surfaces 46 are shown perpendicular to passage 42 including passage formed therethrough).
Re claim 8:

Wang in view of Fry further teaches wherein the first valve seat (Fry; Modified Fig. 3 - A) and the second valve seat (Fry; Modified Fig. 3 - B) are integrally formed with the housing (Fry; see Modified Fig. 3 above (elements A and B are shown integral with housing 40) and Para 28 - “semi-annular discontinuities formed in it”).
Re claim 9:
Wang in view of Fry teaches the system of claim 3, as described above.
Wang in view of Fry further teaches wherein the housing (Fry; 40) has an outer wall (Fry; Para 28 - “wall surface defining passage 42”(see Fig. 3 where “wall” described in Para 28 is shown as portion of 40 extending between two unlabeled flanges and as a type of outer wall as it is an outer part of 40)) having a first thickness (Fry; Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of first thickness)) and said outer wall having a second thickness (Fry; Modified Fig. 3 above - D (person having ordinary skill in the art would recognize element D as a type of second thickness)) greater than the first thickness at the first valve seat (Fry; Modified Fig. 3 - A) and the second valve seat (Fry; Modified Fig. 3 - B)(Fry; see Modified Fig. 3 above (D shown greater than C at both of A and B); Para 28 - “wall…has two semi-annular discontinuities formed in it”)).
Re claim 11:
Wang in view of Fry teaches the system of claim 1, as described above.
Wang in view of Fry further teaches wherein the motor (Wang; 150) is coupled to the valve member (Fry; 44) with an arm (Wang; 204, linkage - Para 26 (a type of arm as shown in Fig. 2))(in the combination of Wang in view of Fry, the valve member of Wang 
Re claim 12:
Wang in view of Fry teaches the system of claim 1, as described above.
Wang in view of Fry further teaches wherein the valve member (Fry; 44) is a butterfly valve (Fry; Para 28 - “…exhaust-butterfly valve 30 comprises…valve flap 44…”).
Re claim 13:
Wang in view of Fry teaches the system of claim 1, as described above.
Wang discloses the system further comprising the bypass pipe (Modified Fig. 1 above - A) having the exhaust gas bypass valve (26) coupled therein (see Modified Fig. 1 above - element 26 is shown coupled in element A); and an engine (10, engine - Para 15) fluidly coupled to the bypass pipe (Modified Fig. 1 above - A)(Modified Fig. 1 above - element 10 is shown coupled to element A).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0360178) in view of Fry et al. (U.S. 2007/0062188), as applied to claim 13 above, and further in view of Hohkita et al. (U.S. 2002/0078934).
Re claims 14-16:
Wang in view of Fry teaches the system of claim 13, as described above.
Wang in view of Fry further teaches wherein the passage (Fry; 42) comprises an effective passage area (Fry; see Figs. 2 and 3 - area (unlabeled) of passage 42 is shown).

Hohkita teaches wherein a passage (1a, passage - Para 33) is sized as a function of engine (Para 7 - “internal combustion engine”) displacement (Para 7 - “internal combustion engine” (an internal combustion engine inherently includes a displacement)) and engine power output (Para 7 - “internal combustion engine” (an internal combustion engine inherently includes an engine power output))(Para 33 - “the bypass flow passage 1a… has a size large enough to be able to make almost all the amount of exhaust gas bypass the turbine” (engine displacement and power output inherently determine the amount of exhaust gas produced by the engine and therefore sizing the flow passage 1a to be large enough to make almost all the exhaust flow therethrough inherently includes sizing flow passage 1a as a function of engine displacement and engine power output)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the passage of Wang/Fry in the way taught by Hohkita for the advantage of allowing almost all exhaust gas bypass the turbine which would allow the ability to stop the turbine during engine operation (Hohkita; Para 33 - “the bypass flow passage 1a… has a size large enough to be able to make almost all the amount of exhaust gas bypass the turbine”.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0360178) in view of Fry et al. (U.S. 2007/0062188), as applied to claim 13 above, and further in view of Gast et al. (U.S. 3,653,212).
Re claim 19:
Wang in view of Fry teaches the system of claim 13, as described above.
Wang discloses wherein a pipe (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of pipe; this element corresponds to the “exhaust passage 48 upstream of turbine 62” referenced in Para 19)) is coupled to an exhaust manifold (46, exhaust manifold - Para 16) of the engine (10)(see Modified Fig. 1 above - element B is shown coupled to element 46).
Wang/Fry fails to disclose a tuned pipe.
Gast teaches a tuned pipe (61, exhaust pipe - Col. 5, Line 72 (a type of tuned pipe as described in Col. 5, Lines 45-50 and see Fig. 6)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the pipe of Wang/Fry after Gast (thereby making the pipe of Wang/Fry (Wang; Modified Fig. 1 above - B) a tuned pipe as taught by Gast) for the advantage of permitting an exhaust system design for a given engine speed that will provide high air flow rates (Gast; Col. 5, Lines 38-41).
Re claim 20:
Wang/Fry/Gast teaches the system of clam 19, as described above.
Wang/Fry/Gast teaches the system further comprising exhaust manifold pressure sensor (Wang; 214, differential pressure sensor - Para 29 (a type of exhaust manifold pressure sensor as described in Para 29 - “differential pressure sensor 214 configured .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0360178) in view of Fry et al. (U.S. 2007/0062188), further in view of Gast et al. (U.S. 3,653,212), as applied to claim 19 above, and further in view of Weber et al. (U.S. 2011/0093182).
Re claim 21:
Wang/Fry/Gast teaches the system of clam 19, as described above.
Wang/Fry/Gast teaches the system further comprising a pressure sensor (Wang; 214, differential pressure sensor - Para 29) generating a pressure signal (Wang; Para 29 - “…pressure sensor 214 configured to sense pressures…Sensors 214 and 216 may facilitate the determination of lift 209 of valve 206” (for element 214 to facilitate 
Wang/Fry/Gast fails to disclose a tuned pipe pressure sensor.
Weber teaches a pipe pressure sensor (154, pressure sensor - Para 45 (a type of pipe pressure sensor as described in Para 45 - “Pressure sensor 154 is mounted in passageway 120” (element 120 is shown as a type of pipe in Fig. 1))).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the pressure sensor of Wang/Fry/Gast after the pressure sensor of Weber (thereby applying the location of Weber’s pressure sensor to the pressure sensor of Wang/Fry/Gast (Wang; 214) to thereby place the pressure sensor of Wang/Fry/Gas (Wang; 214) in the pipe of Wang/Fry/Gast (Wang; Modified Fig. 1 above - B) which is a tuned pipe per the modification of Gast (as described above)) for the advantage of allowing measurement of dynamic pressure behavior that provides information on the operational state of the turbine and wastegate valve (Weber; Para 45 - “Pressure sensor 154 is preferably mounted in the passageway so that it can measure a dynamic pressure behavior that pro vides information not only on the position and operation of exhaust valves 84, but .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0360178) in view of Fry et al. (U.S. 2007/0062188) and Gast et al. (U.S. 3,653,212), as applied to claim 19 above, and further in view of Maddock et al. (U.S. 2001/0047656).
Re claim 22:
Wang/Fry/Gast teaches the system of clam 19, as described above.
Wang/Fry/Gast fails to disclose the system further comprising exhaust manifold temperature sensor generating an exhaust manifold temperature signal, said controller coupled to the exhaust manifold temperature sensor, controlling the motor to control the position of the valve member in response to exhaust manifold temperature signal.
Maddock teaches a system (Fig. 1) comprising exhaust manifold temperature sensor (138, exhaust temperature sensor - Para 17 (a type of exhaust manifold temperature sensor as described in Para 17 - “An exhaust temperature sensor 138 is disposed in the exhaust manifold 110”)) generating an exhaust manifold temperature signal (Para 17 - “…exhaust temperature sensor 138 produces a signal in response to the temperature in the exhaust manifold 110…”), a controller (122, control unit - Para 11) coupled to the exhaust manifold temperature sensor (138)(Para 17 - “…exhaust temperature sensor 138 is… electrically connected to the control unit 122…”), controlling a motor (126, wastegate actuator - Para 12 (a type of motor as described in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Wang/Fry/Gast after the system of Maddock (to thereby include the exhaust manifold temperature sensor and control of wastegate of Maddock in the system of Wang/Fry/Gast to control the wastegate of Wang/Fry/Gast) for the advantage of being able to control exhaust port temperatures (Maddock; Para 18) which enables the engine to run smoothly (Maddock; Para 2).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. 2014/0360178) in view of Fry et al. (U.S. 2007/0062188) and Gast et al. (U.S. 3,653,212), as applied to claim 19 above, and further in view of Wang et al. (U.S. 2015/0240707 (Hereinafter ‘707)).
Re claim 23:
Wang/Fry/Gast teaches the system of clam 19, as described above.
Wang/Fry/Gast fails to disclose the system further comprising tuned pipe temperature sensor generating a tuned pipe temperature signal, said controller coupled to the tuned pipe temperature sensor controlling the motor to control the position of the valve member in response to the tuned pipe temperature signal.
‘707 teaches a system (Fig. 1) comprising a pipe temperature sensor (79, exhaust-side temperature sensor - Para 26 (a type of pipe temperature sensor as it is shown in Fig. 1 located in a type of pipe)) generating a pipe temperature signal (Para 26 this sensed temperature as a signal TT to controller 12.”), a controller (12, controller - Para 26) coupled to the pipe temperature sensor (79)(Para 26 - “Exhaust-side temperature sensor 79 may be particularly configured to sense turbine inlet temperature and relay this sensed temperature as a signal TT to controller 12.”) controlling a motor (150, actuator - Para 29 (a type of electric motor as described in Para 32 - “Wastegate 200 is operated by an actuator 202, which may be actuator 150 in FIG. 1. In this example, actuator 202 is an electric actuator including an electric motor”)) to control a position of a valve member (26, wastegate - Para 29 (a type of valve member as shown in Fig. 1 and described in Para 29)(element 200 of Fig. 2 is element 26 per Para 32)) in response to the pipe temperature signal (Para 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Wang/Fry/Gast after the system of ‘707 (to thereby include the pipe temperature sensor and control of wastegate of ‘707 in the system of Wang/Fry/Gast to control the wastegate of Wang/Fry/Gast, and placing the pipe temperature sensor of ‘707 (79) in the pipe of Wang/Fry/Gast (Wang; Modified Fig. 1 above - B) results in a type of tuned pipe temperature sensor as the pipe of Wang/Fry/Gast (Wang; Modified Fig. 1 above - B) is a tuned pipe per the modification of Gast (as described above)) for the advantage of increasing the accuracy of the valve positioning (‘707; Para 40 - “…to increase the accuracy of valve positioning…”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        7/26/21